UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7396


WAYNE RESPER,

                    Plaintiff - Appellant,

             v.

WEXFORD MEDICAL SERVICES; NURSE BRENDA REECE; NURSE
BEVERLY MCLAUGHLIN; NURSE CARLA BUCK; ALAN WILT; DIANE
HENSEL; BERNICE; RYAN BROWNING; RICHARD GRAHAM, JR., Warden,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:17-cv-02014-PJM)


Submitted: April 18, 2019                                         Decided: April 22, 2019


Before AGEE, THACKER, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Resper, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wayne Resper seeks to appeal the district court’s order denying his motion to

compel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Resper seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of jurisdiction.     We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            DISMISSED




                                           2